On Rehearing Filed April n, 1922
Per Curiam.
Plaintiff has filed" a petition for rehearing wherein it is asserted that the court in rendering its decision herein failed to consider the fact that the contract involved is predicated on “the theory that the insurance fund is indivisible; that into said fund is paid the special indemnity tax and the flat acreage tax for various years; that when said taxes are paid into said fund there is no distinction between taxes levied for one year and taxes levied for another year; no distinction between the indemnity tax and the flat acreage tax of one year and the indemnity tax and the flat acreage tax levied for another year.” That “as a matter of fact, the defendants are by the proceeding of Which we complain in the complaint treating the hail insurance fund as an indivisible fund into which are paid all taxes levied pursuant to chap. 160 of the Laws of 1919, as amended by chap. 77 of the Laws of 1921, and are proceeding upon the theory that said taxes when paid into said fund lose their identity as taxes levied for any particular year, and become merely a general asset of the fund; that all taxes so paid into said fund are to be used, insofar as available after paying the expenses of the hail insurance department, in paying hail insurance warrants in the order in- which they are registered; that is, that all 1921 warrants must be paid prior to the payment of the 1922 warrants, regardless of the fact that some of the funds used to pay said 1921 warrants may be proceeds of the indemnity *904tax or the flat acreage tax levied for the year 1922, under chap. 77 of the Laws of 1921, or a portion of said funds may be obtained from the collection of delinquent hail insurance tax for 1920 or 1919, under chap. 160 of the Laws of 1919.”
In our opinion these questions were fully determined in our former decision in this case, and by the decision in First National Bank of Hal-stead, Minn., v. Olsness, et ah, ante, 186 N. W. 751. The statute (§ 21, chap. 77, Laws 1921) makes it the duty of the State Auditor to draw warrants upon the State Treasurer, for the amount of losses, and, in favor of the persons entitled to be compensated therefor, as certified by the commissioner of insurance; and to charge the amounts of the warrants so drawn to the state hail insurance fund. The statute further provides: “All such warrants shall be paid from the State Hail Insurance Fund and shall draw interest from the first day of December at the rate of six per cent, per annum until due and payable. Such warrants shall become due and payable on the call of the State Treasurer. It shall' be the duty of the State Treasurer at least one each month to call’ such warrants to the amount of collections remitted to him by the various county treasurers during the preceding month. Provided, however, that a sufficient amount shall at all times be retained in-the State Hail Insurance Fund to meet the current expenses of the State Hail Insurance Department as certified by the Commissioner of Insurance.” (§ 21,, chap. 77, Laws 1921). These provisions speak for themselves, and evidence, we think, an unmistakable intention on the part of the legislature that all moneys received from taxes levied for hail insurance purposes, whether they consist of proceeds of flat acreage taxes or of indemnity taxes; whether they consist of taxes for the current year or of delinquent taxes for previous years, shall all be paid into one fund, viz: the State Hail Insurance Fund; and that all warrants drawn on such fund are when and as called for payment by the State Treasurer properly payable out of any moneys in such fund without regard to the particular tax from which they were derived. A rehearing is denied.
Christianson, Birdzell, Robinson, and Bronson, JJ., concur.
Grace, Ch. J., did not participate.